          Case 1:19-cr-10349-ADB Document 1 Filed 09/19/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA
                                           Criminal No.   WOrlOJtCi
                                           Violation:


                                           Count One: Felon in Possession of a Firearm and
KYVON ROSS, a/k/a                          Ammunition
KY-VON ROSS,                               (18 U.S.C.§ 922(g)(1))

                     Defendant             Forfeiture Allegation:
                                           (18 U.S.C, § 924(d); 28 U.S.C. § 2461(c))




                                         INDICTMENT



                                         COUNT ONE
                        Felon in Possession of Firearm and Ammunition
                                     (18 U.S.C. § 922(g)(1))

The Grand Jury charges:

       On or about May 31, 2019, in Boston, in the District of Massachusetts, the defendant,

                            KYVON ROSS, a/k/a/ KY-VON ROSS,

knowing that he was previously convicted in a court of a crime punishable by imprisonment for a

term exceeding one year, did knowingly possess, in and affecting commerce, a firearm and

ammunition, that is, one Beretta .380 caliber semi-automatic pistol bearing serial number

B03595Y, and ten rounds of .380 caliber ammunition.

       All in violation of Title 18, United States Code, Section 922(g)(1).
             Case 1:19-cr-10349-ADB Document 1 Filed 09/19/19 Page 2 of 4




                             FIREARM FORFEITURE ALLEGATION
                          (18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c))

       The Grand Jury further finds:

        1.       Upon conviction of the offense in violation of Title 18, United States Code,

Section 922, set forth in Count One,

                              KYVON ROSS, a/k/a/ KY-VON ROSS,

 defendant herein, shall forfeit to the United States, pursuant to Title 18, United States Code,

 Section 924(d)(1), and Title 28, United States Code, Section 2461(c), any firearm or

ammunition involved in or used in any knowing commission of the offense. The property to be

forfeited includes, but is not limited to, the following:

                a. one Beretta .380 caliber semi-automatic pistol bearing serial number

                     B03595Y; and

                b.   ten rounds of .380 ammunition.


       2.       If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28, United States Code,

Section 2461(c), as a result of any act or omission of the defendant ~

                a. cannot be located upon the exercise of due diligence;

                b. has been transferred or sold to, or deposited with, a third party;

                c. has been placed beyond the jurisdiction of the Court;

                d. has been substantially diminished in value; or

                e. has been commingled with other property which cannot be divided without
                   difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),
          Case 1:19-cr-10349-ADB Document 1 Filed 09/19/19 Page 3 of 4




incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.

       All pursuant to Title 18, United States Code, Section 924, and Title 28, United States

Code, Section 2461.
          Case 1:19-cr-10349-ADB Document 1 Filed 09/19/19 Page 4 of 4




                                                     A TRUE BILL




                                                           iPERSON




           A      ^
CHRISTINE J. WICKERS
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS


District of Massachusetts: SEPTEMBER 19,2019
Returned into the District Court by the Grand Jurors and filed.




                                                            3 '.CP 6.
